DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-14, drawn to a surgical access device, classified in A61B 17/3423.
II. Claims 15-19, drawn to a method of adjusting a length of a surgical access device, classified in A61B 17/3421.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the product as claimed can be used in a materially different process of using that product; for example, the device may be used as a portal of a particular length, without moving the sleeve and cannula body relative to each other.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: (a) the inventions have acquired a separate status in the art in view of their different classification; (b) the inventions have acquired a separate status in the art due to their recognized 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Dana Brussel on 12 November 2021, a provisional election was made without traverse to prosecute the invention of Group I, claims 1-14.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 15-19 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9 and 10 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As to claim 9, the limitation “wherein each pair of adjacent slots of the plurality of slots is spaced equally apart” is not supported by the specification as originally filed, because each pair is not spaced equally apart from each other pair. For example, a distal-most pair is not spaced equally apart from an adjacent pair as from a proximal-most pair. 
As to claim 10, the limitation “wherein each pair of adjacent slots of the plurality of slots is spaced 0.5 inches apart” is not supported by the specification as originally filed, because each pair is not spaced 0.5 inches apart from each other pair. For example, if a distal-most pair is spaced 0.5 inches apart from an adjacent pair, the distal-most pair cannot also be spaced 0.5 inches from a proximal-most pair. 

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly 
claiming the subject matter which the applicant regards as his invention.

Claims 7, 9, and 10 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claims 7, 9, and 10, the limitations “wherein at least two pairs of adjacent slots of the plurality of slots are spaced equally apart,” “wherein each pair of adjacent slots of the plurality of slots is spaced equally apart,” and “wherein each pair of adjacent slots of the plurality of slots is spaced 0.5 inches apart” render the claims indefinite, because the limitations do not define what the pairs are spaced apart from. For example, it is unclear if claim 7 means that at least two pairs of adjacent slots are spaced equally apart from each other, or if the slots in each pair of at least two pairs are spaced equally apart from each other. It is unclear if claim 9 means that each pair of adjacent slots is spaced equally apart from each other pair, or if the slots in each pair are spaced equally apart from each other. It is unclear if claim 10 means that each pair of adjacent slots is spaced 0.5 inches from each other pair, or if the slots in each pair are spaced 0.5 inches from each other. For examination purposes, the limitations will be interpreted as the slots in each pair (or in each of at least two pairs) of adjacent slots being spaced equally apart from each other, or spaced 0.5 inches apart from each other. 



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 and 13 are rejected under 35 U.S.C. 102(a)(1)/(2) as being anticipated by U.S. Patent Application Publication No. US 2015/0087913 to Dang et al. (hereinafter, “Dang”). 
Dang discloses a surgical access device, shown in FIGs. 18A-18C, comprising a cannula body (8064) including a housing (larger diameter portion of 8064), an elongated portion (smaller diameter cylindrical portion of 8064) extending distally from the housing, and at least one pin (8066) extending radially outward from the elongated portion (¶94), the elongated portion defining a longitudinal axis and defining a channel extending therethrough; and a sleeve (8070) disposed in mechanical cooperation with the elongated portion of the cannula body, the sleeve defining a track (8072) for slidingly engaging the at least one pin of the cannula body, the sleeve being slidable along the longitudinal axis relative to the cannula body between a first position corresponding to a first length of the surgical access device and a second position corresponding to a second length of the surgical access device, shown in FIGs. 18A and 18B; wherein the track of the sleeve includes a longitudinal section and a plurality of slots (8074) extending from the longitudinal section (¶94); wherein at least one slot of the plurality of slots extends perpendicularly from the longitudinal section of the track, shown in FIG. 18A; wherein each slot of the plurality of slots extends perpendicularly from the longitudinal section of the track, shown in FIG. 18A; . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Dang. 
Dang discloses the claimed invention except for wherein at least two slots of the plurality of slots are spaced 0.5 inches apart; wherein each pair of adjacent slots of the plurality of slots is spaced 0.5 inches apart. 
Dang teaches that an elongated portion of a surgical access device may have a length between approximately 20 mm and 80 mm in order to be sufficiently long for part to be outside of the body cavity and part to be within the body cavity (¶57) (FIG. 7A shows the length dimension L). 
Accordingly, at the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to provide the sleeve of the device of the embodiment of FIGs. 18A-18C with a length of approximately 20 mm, since as shown in FIG. 18A, the length of the sleeve (8070) is the fixed i.e. minimum length, of the device since the length of the sleeve presents the shortest length of the device (before extension), and it would have thus been obvious to provide the sleeve with the length at the lower end of the range disclosed by Dang. Similarly as in FIG. 7A of Dang, the length dimension is taken along the cylindrical extending portion of the device. Then, as shown in FIG. 18A, the two slots (8074) are spaced apart from each other (measurement taken between central axes along length of each slot) by about 3/5 of the length of the sleeve. The two slots are thus spaced approximately 12 mm (or 0.5 inches) apart. Discovering an optimum value of a result effective variable involves only routine skill in the art. 

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Dang in view of U.S. Patent No. 5,282,755 to Ahlstone. 
Dang discloses the claimed invention except for wherein at least one or each slot of the plurality of slots includes a first portion and a second portion, the first portion being closer to the longitudinal section than the second portion and defining a narrower width than the second portion. 
Ahlstone teaches a device comprising a pin (50) and a slot (85) that slidingly engage one another, wherein the slot includes a first portion (first narrowest part of 85 near mouth of 85) and a second portion (110), the first portion being closer to the mouth than the second portion and defining a narrower width than the second portion, shown in FIG. 2, to provide an area for holding the pin in place in the slot and to provide tactile feedback when the pin has been fully seated in the slot (col. 3 / ll. 28-35). 
Accordingly, at the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to provide each slot of the plurality of slots of Dang with an enlarged second portion at the position furthest from the longitudinal section of the track, so that when the pin is rotated into the slot from the longitudinal section and fully seated in the slot, the second portion would . 

Claims 7, 9, 10, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Dang in view of U.S. Patent No. US 8,425,532 to Flom et al. (hereinafter, “Flom”). 
As to claims 7, 9, and 14, Dang discloses the claimed invention except for wherein at least two pairs of adjacent slots of the plurality of slots are spaced equally apart; wherein each pair of adjacent slots of the plurality of slots is spaced equally apart; wherein the sleeve is slidable along the longitudinal axis relative to the cannula body between at least three discrete positions. 
Flom teaches a surgical access device, shown in FIGs. 55-58, comprising a cannula body (610) including at least one pin (625) extending radially outward from an elongated portion, the elongated portion defining a longitudinal axis and defining a channel extending therethrough (col. 19 / ll. 49 – col. 20 / ll. 9); and a sleeve (605) disposed in mechanical cooperation with the elongated portion of the cannula body, the sleeve defining a track (615) for slidingly engaging the at least one pin of the cannula body, the sleeve being slidable along the longitudinal axis relative to the cannula body between a first position corresponding to a first length of the surgical access device and a second position corresponding to a second length of the surgical access device (different position taken with pin engaged in each slot 620); wherein the track of the sleeve includes a longitudinal section and a plurality of slots (620) extending from the longitudinal section; wherein each slot of the plurality of slots extends perpendicularly from the longitudinal section of the track; wherein at least two pairs of adjacent slots of the plurality of slots are spaced equally apart, shown in FIG. 55; wherein each pair of adjacent slots of the plurality of slots is spaced equally apart, shown in FIG. 55; wherein the sleeve is slidable along the 
Accordingly, at the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to provide the track of Dang’s device with at least three slots extending perpendicularly from the longitudinal section, with each slot spaced equally apart from an adjacent slot, as taught by Flom, to provide more discrete positions (at least three, one for each slot) in which the cannula body and the sleeve may be fixed relative to each other to thus provide the device with more length options. The mere duplication of the essential working parts of a device involves only routine skill in the art. 
As to claim 10, Dang discloses the claimed invention except for wherein each pair of adjacent slots of the plurality of slots is spaced 0.5 inches apart. 
Dang teaches that an elongated portion of a surgical access device may have a length of approximately 40 mm in order to be sufficiently long for part to be outside of the body cavity and part to be within the body cavity (¶57) (FIG. 7A shows the length dimension L). 
Accordingly, at the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to provide the sleeve of the device of the embodiment of FIGs. 18A-18C with a length of approximately 40 mm, since as shown in FIG. 18A, the length of the sleeve (8070) is the fixed length, i.e. minimum length, of the device since the length of the sleeve presents the shortest length of the device (before extension), and it would have thus been obvious to provide the sleeve with the length disclosed by Dang. Similarly as in FIG. 7A of Dang, the length dimension is taken along the cylindrical extending portion of the device. Then, as shown in FIG. 18A, the two slots (8074) are spaced apart from each other (measurement taken between central axes along length of each slot) by about 3/5 of the length of the sleeve. The two slots are thus spaced approximately 24 mm (or 1 inch) apart. Discovering an optimum value of a result effective variable involves only routine skill in the art. In view i.e. a third slot would be provided between the two shown slots and half the space between the two slots), such that each pair of adjacent slots is spaced 0.5 inches apart. 

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Dang in view of U.S. Patent Application Publication No. US 2007/0162066 to Lyon. 
Dang discloses the claimed invention except for further including a seal disposed between the cannula body and the sleeve; wherein the seal is an O-ring. 
Lyon teaches a surgical access device comprising two concentric tubes that slide relative to each other, including an O-ring seal (24) disposed between the tubes to preclude the passage of fluids between the tubes (¶32), shown in FIG. 2. 
Accordingly, at the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to provide Dang’s device with an O-ring seal between the cannula body and the sleeve to preclude the passage of fluids between them, as taught by Lyon. The seal may be disposed at the interior of the top of the sleeve, for example, so as not to hinder interaction between the pin and the track. 







Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY L KAMIKAWA whose telephone number is (571)270-7276. The examiner can normally be reached M-F 10:00-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong, can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACY L KAMIKAWA/Examiner, Art Unit 3775                       

/KEVIN T TRUONG/Supervisory Patent Examiner, Art Unit 3775